ORDER

PER CURIAM.
Defendant Rickey Mims appeals his conviction, after a jury trial, of trafficking drugs in the second degree in violation of § 195.223 (Cum.Supp.1992), tampering in the first degree in violation of § 569.080 RSMo 1986, and possession of a controlled substance in violation of § 195.202 RSMo (Cum.Supp. 1992), on which he was sentenced as a prior and persistent offender to fifteen years imprisonment. Defendant also appeals from an order denying on the merits, after an eviden-tiary hearing, his Rule 29.15 motion. However, defendant has abandoned this appeal by failing to brief any errors with respect to the denial of post-conviction relief.
With respect to the direct appeal, no error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*671The judgment is affirmed in accordance with Rules 30.25(b) and 84.16(b).